Citation Nr: 0116897	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-49 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
and foot condition.
 
2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 RO decision, which denied the 
veteran's claims of entitlement to service connection for 
bilateral ankle and foot conditions, right wrist condition, 
bilateral hearing loss, gastritis, a heart condition, low 
back disorder, headaches, and sleep apnea.  The RO granted 
service connection for fibromyositis of the thoracic spine 
assigning a 10 percent evaluation; patello-femoral syndrome 
of the right knee and patello-femoral syndrome of the left 
knee, assigning each noncompensable evaluations; laceration 
of the left hand, assigning a noncompensable evaluation; 
tinea pedis, fungal infection of the feet, assigning a 
noncompensable evaluation, but service connection was denied 
for tinea cruris, fungal infection of the groin.

The veteran filed a notice of disagreement which was received 
in October 1993 in which he disagreed with the denial of 
service connection for the ankle condition, heart condition, 
sleep apnea, migraine headaches, and bilateral hearing loss.  
The veteran was issued a statement of the case in June 1994 
and the veteran's substantive appeal was received by the RO 
in September 1994.  As a result of a hearing officer's 
decision dated January 1995, the veteran was granted 
entitlement to service connection for right ear hearing loss 
and assigned a noncompensable evaluation by a rating decision 
dated March 1995.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

The veteran has not had a comprehensive VA examination since 
March 1993, and the available examination reports do not 
include etiology opinions concerning the claimed 
disabilities.  For these reasons, further development of the 
medical record is necessary.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

2.  The veteran should be scheduled for 
special VA examinations to ascertain 
whether there are any current bilateral 
ankle and foot disabilities, heart 
disorders, migraine headaches, or left 
ear hearing loss for VA purposes.  The 
examiner is requested to comment as to 
whether it is at least as likely as not 
that any current disabilities are the 
result of disease or injury the veteran 
had in service.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests, to include x-
rays, audiogram, and EKG, should be 
accomplished.

3.  The veteran should be scheduled for a 
special VA examination to ascertain the 
nature and etiology of any existing sleep 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and any medically 
indicated special studies and tests 
should be accomplished.  After reviewing 
the claims files and examining the 
veteran, the examiner is requested to 
furnish detailed responses and discussion 
with regard to the following questions: 
a) what is the nature and extent of any 
current sleep disorder; b) whether any 
current sleep disorder preexisted the 
veteran's military service; c) if so, 
whether the preexisting sleep disorder is 
congenital or developmental in nature; d) 
if not congenital or developmental in 
nature, whether the preexisting sleep 
disorder increased in severity during 
service beyond the natural progress of 
the disorder; e) whether a sleep 
disorder, if not preexisting service, is 
the result of disease or injury the 
veteran had in service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should review the 
claims file to ensure that all the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.

6.  The RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




